991 A.2d 227 (2010)
201 N.J. 437
STATE of New Jersey, Plaintiff-Respondent,
v.
Paula K. MASTRO, Defendant-Appellant.
Nos. A-102 September Term 2008, 064058
Supreme Court of New Jersey.
March 5, 2010.
This matter having been duly presented to the Court, and the parties having raised for the first time on appeal to this Court questions regarding the plea agreement, it is hereby
ORDERED that the judgment of the Superior Court, Appellate Division, is summarily reversed, and the matter is remanded to the Appellate Division for scheduling on a plenary calendar to address whether the parties entered into a valid plea agreement and, if so, whether the sentence imposed was in accord with that agreement and controlling case law. See State v. John Baylass, 114 N.J. 169, 553 A.2d 326 (1989). Jurisdiction is not retained.